            Case 8:15-bk-12532-MGW           Doc 91      Filed 01/22/19     Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

IN RE:
                                                    Case No. 8:15-bk-12532-MGW
Davina W. Glenn
                                                    Chapter 7
         Debtor(s)
__________________/

          NOTICE OF WITHDRAWAL OF RESPONSE TO WELLS FARGO BANK’S
                 MOTION FOR RELIEF FROM THE AUTOMATIC STAY

         COMES NOW, Davina W. Glenn, by and through the undersigned attorney, and hereby

files this Notice of Withdrawal Response to Wells Fargo Bank’s Motion for Relief from the

Automatic Stay (Doc. No. 84), and states as follows:

                                                                The Thorpe Law Firm, P.A.
                                                                7819 N. Dale Mabry Hwy.
                                                                Suite 108
                                                                Tampa, FL 33614
                                                                Tel. (813) 933-5051
                                                                Fax (813) 933-5061

                                                                /s/ David Thorpe
                                                                David Thorpe, Esq.
                                                                Fla. Bar No. 0110523
                                                                david@thorpelawfirm.com

                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing Notice of Withdrawal

of Response to Trustee's Objection to Claim of Exemptions was sent via CM/ECF or US Mail on

this 22nd day of January, 2019, to the following:

Carolyn R. Chaney, Chapter 7 Trustee

Davina W. Glenn, Sent Via E-Mail

Quintairos, Prieto, Wood & Boyer, PA, Leslie Rushing, Esq., Attorney for Secured Creditor
Sent via CM/ECF

                                                                /s/ David Thorpe
                                                                David Thorpe, Esq.
